Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks and amendments dated 1/29/2021. Claims 1-5, 7-8 and 10-20, as amended and claims 21-22, as newly presented, are currently pending and have been fully considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-14 and 17-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo (U.S. Patent Publication No. 2016/0275632) in view of McKenzie III (U.S. Patent Publication No. 2010/0161507).
As per claim 1, Woo discloses a fueling station management system, comprising:
a fueling station ([0008] discusses a fueling station), including:
a location of the fueling station 
(see fig. 1 and [0042] The system 1000 may further include an information providing server 300 which provides information on gas prices, locations of various gas stations, information on other prices, etc. in association with the service server 200.), and

a fuel dispensing system configured to interface with a vehicle to dispense gas 
;
a user device 
([0008] The present invention is directed to providing a method of recommending a gas station associated with a payment application and a device using the method.), including;
a geolocation module configured to determine a location of the user device, and an application configured to 
([0074] At this time, the terminal 100 may determine movement of the vehicle and a moving distance through a module, such as a GPS or the like included in the terminal 100, which may detect a location without additional inputting of information of a destination in the navigation device 400 included in the vehicle.):

transmit the location of the user device 
([0038] Furthermore, those skilled in the art will appreciate that the invention may be practiced in network computing environments with many types of computer system configurations, including…hand-held devices,),

transmit a request for a fueling station recommendation 
([0089] Then, when it is determined that fueling is needed (S109), the service server 200 may extract information on a recommended gas station located on a moving route to the destination based on the payment-related information (S111), and may provide the extracted information on recommended gas station to the terminal (S113).),

receive the request for the fueling station recommendation (see fig. 4, S109-S111),
compare the locations of the fueling station and the user device 
([0042] The system 1000 may further include an information providing server 300 which provides information on gas prices, locations of various gas stations, information on other prices, etc. in association with the service server 200.
[0074] At this time, the terminal 100 may determine movement of the vehicle and a moving distance through a module, such as a GPS or the like included in the terminal 100, which may detect a location without additional inputting of information of a destination in the navigation device 400 included in the vehicle.),

([0089] Then, when it is determined that fueling is needed (S109), the service server 200 may extract information on a recommended gas station located on a moving route to the destination based on the payment-related information (S111), and may provide the extracted information on recommended gas station to the terminal (S113).).

However, Woo does not appear to explicitly disclose request user feedback data in response to a prompt received from a data server, receive user feedback data regarding the fueling station, and output the user feedback data; the data server configured to; receive the request for the fueling station user feedback data, and the location of the user device, output the prompt to the application of the user device when the user device and the fueling station are co-located, the prompt requesting user feedback data, store the received user feedback data, store fueling station data that includes at least the location of the fueling station, and based on the rating metrics for the fueling station.

McKenzie, III teaches a GPS rating system with the features of request user feedback data in response to a prompt received from a data server 
([0010] The system may prompt the user or consumer for input. In one embodiment, the system uses the amount of time spent at a location as a primary determination for when to ask for a user rating. After a set amount of time spent at an appropriate location, such as 5 minutes, the system would prompt the user for feedback.),

receive user feedback data regarding the fueling station, and output the user feedback data 


the data server configured to;
receive the request for the fueling station user feedback data, and the location of the user device 
([0011] This database (or databases) would be used to provide ratings back to consumers and users 20 when they were searching for businesses via their location-aware devices 30. Similarly, businesses could access the databases to review ratings. The users and/or businesses would be able to see both discrete ratings, and well as open-ended user feedback via their location-aware device, in addition to being able to submit ratings and reviews via that device's input system.),


output the prompt to the application of the user device when the user device and the fueling station are co-located, the prompt requesting user feedback data 
(0010] The system may prompt the user or consumer for input. In one embodiment, the system uses the amount of time spent at a location as a primary determination for when to ask for a user rating. After a set amount of time spent at an appropriate location, such as 5 minutes, the system would prompt the user for feedback. At that time, the user would be able to input his rating, via the location-aware device, or to decline to rate the business.),

store the received user feedback data 
([0011] The consumer ratings may be uploaded and aggregated, along with other consumer ratings and reviews from other sources, into one or more computer databases 10, as seen in FIG. 1. The databases may be centralized or decentralized.),

store fueling station data that includes at least the location of the fueling station 
([0011] This database (or databases) would be used to provide ratings back to consumers and users 20 when they were searching for businesses via their location-aware devices 30. Similarly, businesses could access the databases to review ratings. The users  and

based on the rating metrics for the fueling station ([0003] In various embodiments, the present invention comprises a system for using GPS or location-aware devices to solicit and collect rating information of businesses of interest.).
From this teaching of McKenzie, III, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Woo to include the feedback and ratings, taught by McKenzie, III, in order to collect and generate consumer opinons.

As per claim 2, Woo discloses the fueling station management system of claim 1, wherein the fueling station further includes a payment system configured to receive payment based on the dispensed gas, the fueling station providing payment system data to the fueling station database of the data server 
([0014] the method may further include receiving, by the service server, fueling information generated after payment using the fueling payment application from the terminal; and correcting the amount of remaining fuel based on the fueling information.).

As per claim 3, Woo discloses the fueling station management system of claim 2, wherein the rating metrics further includes the payment system data 
([0008] The present invention is directed to providing a method of recommending a gas station associated with a payment application and a device using the method. The method may manage an amount of fueling in a vehicle associated with the payment application, and when the fueling is needed,).

As per claim 4, Woo discloses the fueling station management system of claim 1, wherein the fueling station further includes a status of the fueling station, the fueling station providing the status to the data fueling station database of the data server
([0015] and after checking, by the service server, the information on a service membership card of the terminal, extracting information on a gas station having a highest discount rate from information on gas stations located on the moving route based on the information on the service membership card of the terminal as the recommended gas station,).

As per claim 5, Woo discloses the fueling station management system of claim 4, wherein the rating metrics further includes the status of the fueling station 
(fig. 4 depicts status).

As per claim 7, Woo discloses the fueling station management system of claim 1, wherein the application is further configured to suggest a fueling station based on the location of the user device and the location of the fueling station 
([0019] configured to extract information on a recommended gas station from information on gas stations located on a moving route to a destination based on a payment-related information for the terminal.).

As per claim 8, McKenzie, III discloses The fueling station management system of claim 7, wherein the application causes the user device to display the prompt to receive the user feedback data 
([0010] The system may prompt the user or consumer for input. In one embodiment, the system uses the amount of time spent at a location as a primary determination for when to ask for a user rating. After a set amount of time spent at an appropriate location, such as 5 minutes, the system would prompt the user for feedback.).

As per claim 10, Woo discloses the fueling station management system of claim 1, wherein the suggested fueling station is further based on the user-provided status of the fueling station 
(fig. 4 depicts status).

As per claim 11, McKenzie, III, discloses the fueling station management system of claim 1, wherein the user feedback data includes an indication of a fueling issue experienced during fueling of the vehicle, including at least one of a payment issue or a fuel dispensing issue 
([0004] In one embodiment, the rating is a discrete number or letter grade (e.g., a number on a 1 to 5 scale). Alternatively, the user could provide open-ended feedback, which could be at the user's discretion. In yet another embodiment, the user could provide both a discrete rating and open-ended feedback.).
 
The combination is made by the same rationale as above.
The content that the feedback data includes is considered Nonfunctional Descriptive Material (See MPEM 211.05). Therefore, McKenzie, III teaching feedback is construed as meeting the limitation.

As per claim 12, Woo discloses the fueling station management system of claim 1, wherein the data server is configured to provide a listing of one or more suggested fueling stations, a location of each of the one or more suggested fueling stations and a status of each of the one or more fueling station to the user device in response to the query by the user device (see fig. 4).

As per claim 13, Woo discloses the fueling station management system of claim 12, wherein the listing of the one or more suggested fueling stations is based at least in part on a location of the user device, the location of the user device received by the data server from the user device (see fig. 4).

As per claim 14, McKenzie, III, discloses the fueling station management system of claim 1, wherein the user feedback data further includes at least one of a user review of the fueling station or a user rating of the fueling station 
([0004] In one embodiment, the rating is a discrete number or letter grade (e.g., a number on a 1 to 5 scale). Alternatively, the user could provide open-ended feedback, which could be at the user's discretion. In yet another embodiment, the user could provide both a discrete rating and open-ended feedback.).
The combination is made by the same rationale as above

As per claim 17, McKenzie, III, discloses the fueling station management system of claim 15, wherein the data server further includes a user database for storing user data including the user profile, the user data including correlation of user feedback data associated with the user profile, the user database further storing incentives associated with the user profile (see [0011]).
The combination is made by the same rationale as above

As per claim 18, McKenzie, III, discloses the fueling station management system of claim 17, wherein the user data further includes an assessment of the user feedback data associate with the user profile, the assessment performed by the data 
The combination is made by the same rationale as above

As per claim 19, McKenzie, III discloses the fueling station management system of claim 1, wherein the data server further includes a fueling experience analysis module that performs one or more of a statistical analysis or a trend analysis on the user feedback data and the fueling station data to generate the rating metrics (see [0011]).

As per claim 20, McKenzie, III discloses wherein the data server further includes a report generation module configured to generate a report that includes a correlation of the rating metrics, user feedback data and fueling station data, the report exported by the data server to one or more external sources (see [0011]).

As per claim 21, Woo discloses the fueling station management system of claim 1, wherein the user device is not a component of the vehicle
([0038] Furthermore, those skilled in the art will appreciate that the invention may be practiced in network computing environments with many types of computer system configurations, including, personal computers, laptop computers, hand-held devices).

As per claim 22, Woo discloses the fueling station management system of claim 1, wherein the user device is not a component of the vehicle.
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woo and McKenzie further in view of Prakash (U.S. Patent Publication No. 2014/0278513).
As per claim 15, the combination of Woo and McKenzie, III, discloses the claimed invention but does not appear to explicitly disclose wherein the data server further includes an incentivization system to incentivize the input of user feedback data, the incentivization system configured to allocate one or more incentives to a user profile based on user feedback data associated with the user profile.
Prakash teaches systems and methods for facilitating integrated behavioral support with the feature of wherein the data server further includes an incentivization system to incentivize the input of user feedback data, the incentivization system configured to allocate one or more incentives to a user profile based on user feedback data associated with the user profile ([0023] The BSA system facilitates this dynamic feedback process by continually monitoring user interaction and medical and financial behavior, which results in dynamic adjustments to their credit levels and offers of discounts and other promotions, which in turn incentivizes users to continue participating in the process (thereby modifying their system interactions and behavior, and thus perpetuating this feedback loop).).
From this teaching of Prakash, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination of 

As per claim 16, Prakash, wherein the incentives include one or more of user points, user badges, additional functionality of the application and a trusted user status (see [0023]).
The combination is made by the same rationale as above

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 10-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687